Title: To Thomas Jefferson from J. Phillipe Reibelt, 17 May 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 17 Mai 1805
                  
                  J’ai l’honneur, de Vous avertir, que j’ai pris la Libertè, de Vous adresser par le Schooner Polly & Sally d’Alexandrie une petite Caisse contenant les Livres specifiès, cijoint—dans la supposition, que leur examen Vous fera passer quelques moments agreablement, et que—peûtetre—Quelques uns Vous Conviendroient, pour Vous—pour votre famille, et pour la bibliotheque des Departemens d’etat.
                  C’est le dernier extrait de mon premier transport, qui merite d’etre presentè a Vous. 
                  Je Vous prie d’accepter mes profonds hommages. Le Depot de Levr. Schoell et Comp. a Paris
                  
                     Reibelt 
                     
                  
               